The Supreme Court affirmed the judgment of the Common Pleas, holding that the receiptor stood in the relation of surety to the defendant in the execution, and as such was not entitled to sustain the action. On error
The Court of Errors reversed both judgments; holding that replevin may be maintained by a receiptor of goods where he is bound to deliver them by a specific day, or pay the amount of the execution under which the levy was made; although the property be left by him in the possession of the defendant in the execution.
The Chancellor, Walworth, dissented, holding “ that the plaintiff in the case not having the actual possession, could not maintain replevin; but conceding that a receiptor has an interest in the property, and may maintain trespass against a wrong doer, who takes it from his actual possession; or case against any one who does an injury to the property.”
Judgment reversed ; 16 to 5.